Citation Nr: 0921254	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  98-16 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of an uvulopalatopharyngoplasty, currently 
evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 
1972 to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  That rating decision, in part, 
granted service connection for the postoperative residuals of 
an uvulopalatopharyngoplasty and assigned a noncompensable 
(0%) disability rating, effective January 1997.  
Subsequently, a February 1999 Hearing Officer decision 
assigned a 10 percent disability rating for the postoperative 
residuals of an uvulopalatopharyngoplasty effective back to 
the original date of service connection in January 1997.  

The case was previously before the Board on several occasions 
including in April 2000 and March 2005.  Most recently, in 
December 2007, the Board remanded the one issue remaining on 
appeal for medical examination of the veteran.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

The Veteran's postoperative residuals of an 
uvulopalatopharyngoplasty are manifested by:  shortened soft 
palate with absent tonsils;  speech impairment manifested by 
increased nasal resonance; symptoms of dysphagia with food 
particles getting stuck in throat and nose; objective 
evidence of reflux changes of the posterior pharynx and 
larynx; and, evidence of delayed pharyngeal swallowing.  




CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and not in 
excess thereof, for the postoperative residuals of an 
uvulopalatopharyngoplasty have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, § 4.76, 4.76a, 4.97, and 
Diagnostic Codes 6515, 6521, 6847(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the appeal has been pending for over a 
decade.  The Veteran initially filed his claim for service 
connection in February 1997, and a September 1997 rating 
decision granted service connection for the residuals of 
throat surgery, postoperative residuals of an 
uvulopalatopharyngoplasty.  This was all prior to the 
effective date of the VCAA.  The Veteran has subsequently 
been provided notice in letters dated June 2003, June 2006, 
and January 2008.  Any error that the timing of the notice 
being after the initial rating decision on appeal is harmless 
as service connection was granted for the claimed disability.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Veteran was provided this notice in a 
September 2003 letter.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, the issue on appeal deals with the 
initial disability rating assigned for the Veteran's service-
connected postoperative residuals of an 
uvulopalatopharyngoplasty upon the grant of service 
connection so section 5103(a) notice was no longer required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, the issue on appeal involves the 
assignment of the initial disability rating upon the grant of 
service connection, these requirements are not applicable in 
the instant case, so VA did not have a further obligation to 
notify the veteran pursuant to the VCAA once the initial 
rating was assigned.  

With respect to the duty to assist the Veteran, it is noted 
that a recent VA Compensation and Pension examination of the 
Veteran has been obtained.  The RO has also associated VA 
treatment records with the claims folder.  There is no 
indication that there are any outstanding relevant records 
that must be obtained.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; and, VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for increased 
initial disability rating  for the service-connected 
postoperative residuals of an uvulopalatopharyngoplasty.  

II.  Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

The available service treatment records reveal that the 
Veteran required otolaryngology consultation for suspected 
sleep apnea in July 1987.  Subsequently, service department 
examination reports, beginning with the one dated December 
1987, all note that the Veteran had throat surgery for sleep 
apnea.  

The Veteran separated from active service in December 1996.  
In June 1997, a VA Compensation and Pension examination of 
the Veteran was conducted.  He reported the history of throat 
surgery, uvulopalatopharyngoplasty, during service.  He also 
reported complaints of nasopharyngeal reflux.  That is he 
reported difficulty with getting food particles caught in his 
nasopharyngeal area as residual of the surgery.  Physical 
examination revealed that the oral cavity was normal and that 
there was "post-surgical defect" of the pharynx.  The 
nasopharynx was normal with no food matter noted.  The 
diagnosis was nasopharyngeal reflux secondary to  
uvulopalatopharyngoplasty.  

In June 1998, another VA examination of the Veteran was 
conducted.  This examination was a Compensation and Pension 
examination of the nose, sinus, larynx, and pharynx.  
However, with the exception of noting the history of 
uvulopalatopharyngoplasty surgery during service, this 
examination focused on the Veteran's sinuses and deviated 
nasal septum.  The issue involving rating this disability has 
been previously decided in the Board's December 2007 
decision.  

As a military retiree, the Veteran receives some post-service 
medical treatment at service department medical facilities.  
A June 1998 treatment record notes the Veteran's complaints 
of nasopharyngeal reflux of food secondary to the 
uvulopalatopharyngoplasty.  An August 1998 treatment record 
again noted complaints of nasal pharyngeal insufficiency and 
difficulty swallowing.  

In October 1998, another VA examination of the Veteran was 
conducted.  While this examination focused primarily on the 
Veteran's lower respiratory complaints involving cough, the 
examiner did note the Veteran's history of throat surgery 
during service along with complaints of food getting stuck at 
the back of the Veteran's throat.  

In June 2000, another VA examination of the Veteran was 
conducted.  The primary symptoms reported by the Veteran were 
related to nasal obstruction and snoring.  The examiner noted 
no evidence of speech impairment, but the Veteran reported 
that his voice had changed mildly since the surgery during 
service.  Physical examination of the nasal pharynx revealed 
no evidence of redundant tissue or regrowth and good evidence 
of nasal pharyngeal closure with talking.  A well healed 
uvulopalatopharyngoplasty scar was noted on examination of 
the oral cavity.  The diagnosis was history of 
uvulopalatopharyngoplasty with snoring and obstructive sleep 
apnea.  

VA medical records from 2000 to 2007 reveal treatment for a 
variety of medical disorders, but no primary treatment for 
any symptoms related to the uvulopalatopharyngoplasty.  In 
June 2000, nose surgery, septoplasty, was conducted to treat 
a deviated nasal septum and sleep apnea.  Various VA 
treatment records dated throughout 2005 indicate the 
Veteran's history of sleep apnea, but fail to note any 
reported symptoms related to the uvulopalatopharyngoplasty.  
VA treatment records dated May and June 2007 reveal treatment 
for sore throat that was specifically identified as being due 
to a recent infection, monilial pharyngitis, and which was 
treated with antibiotics.

In March 2008, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran's primary complaint 
was difficulty swallowing with dysphagia and "food coming 
out through his nose."  Physical examination revealed   
shortened soft palate with absent tonsils secondary to the 
uvulopalatopharyngoplasty.  Some speech impairment manifested 
by increased nasal resonance was noted along with objective 
evidence of reflux changes of the posterior pharynx and 
larynx.  Barium swallow study was conducted and revealed 
evidence of delayed pharyngeal swallowing.  The examining 
physician's assessment was velo palatal insufficiency related 
to the service-connected uvulopalatopharyngoplasty.  The 
examiner indicated that the Veteran's dysphagia was related 
to recent cervical spine surgery, which the Veteran had 
indicated worsening his symptoms of difficulty swallowing.  
At this point the Board notes that the medical evidence of 
record reveals that the Veteran did have cervical spine 
surgery subsequent to service, and this disability is not 
service-connected.  However, the Veteran has consistently 
reported symptoms of dysphagia, difficulty swallowing, and 
nasopharyngeal reflux since his separation from service which 
pre-dates the cervical spine surgery.  While the cervical 
surgery may have made the Veteran's difficulty with 
swallowing worse, it is clear from the evidence of record 
that such symptoms pre-date the cervical surgery.  

In December 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  This examination 
was primarily for respiratory disorders as opposed to an 
otolaryngology examination.  Nevertheless, the examiner 
indicated a diagnosis of sleep apnea, hypoxia, and continuing 
residuals of the service-connected uvulopalatopharyngoplasty 
being manifested by food regurgitation through the nose.  

There is no specific Diagnostic Code for rating postoperative 
residuals of an uvulopalatopharyngoplasty.  Accordingly, the 
Veteran's service-connected disability must be rated by 
analogy.  At present this disability is rated as 10 percent 
disabling under Diagnostic Code 6516 for chronic laryngitis.  
The 10 percent disability rating contemplates chronic 
laryngitis productive of hoarseness, with inflammation of 
cords or mucous membrane.  A 30 percent rating, the highest 
assignable under this Diagnostic Code, is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2008).  The Board 
notes that this Diagnostic Code generally relates to 
impairment of the vocal cords.  However, the disability at 
issue involves uvulopalatopharyngoplasty, which is surgery 
higher up in the throat involving the area of the soft 
palate, the uvula, and the back of the mouth.  

Accordingly, the Board finds that Diagnostic Code 6521 would 
be more appropriate to sue in the rating of the Veteran's 
disability.  Diagnostic Code 6521 is used to rate injuries to 
the pharynx and it provides for a single 50 percent 
disability rating for stricture or obstruction of the pharynx 
or nasopharynx, or; absence of the soft palate secondary to 
trauma, chemical burn, or granulomatous disease or paralysis 
of the soft palate with swallowing difficulty (nasal 
regurgitation) and speech impairment.  38 C.F.R. § 4.97, 
Diagnostic Code 6521 (2008).  The evidence of record supports 
the assignment of a 50 percent disability rating under this 
Diagnostic Code.  

The evidence of record clearly establishes that the Veteran's 
residuals of uvulopalatopharyngoplasty has resulted in 
shortened soft palate with absent tonsils;  speech impairment 
manifested by increased nasal resonance; symptoms of 
dysphagia with food particles getting stuck in throat and 
nose; objective evidence of reflux changes of the posterior 
pharynx and larynx; and, evidence of delayed pharyngeal 
swallowing.  While the examiner in the March 2008 VA 
examination report indicated that the Veteran's dysphagia was 
related to his nonservice connected cervical spine surgery, 
the evidence of record clearly establishes service connection 
of dysphagia, nasal reflux (regurgitation) and difficulty 
swallowing which pre-date the cervical surgery.  

The Board acknowledges that the actual impairment exhibited 
by the Veteran as a result of his uvulopalatopharyngoplasty 
does not meet each and every one of the criteria listed under 
Diagnostic Code 6521.  However, most of the symptoms 
described as part of the rating criteria under Diagnostic 
Code 6521 are the symptoms which almost exactly match those 
exhibited by the Veteran.  Accordingly, a 50 percent 
disability rating is assigned under Diagnostic Code 6521.  

The Board has also considered rating the Veteran's disability 
under Diagnostic Code 6847 for sleep apnea.  Even though the 
RO has not made a decision with respect to service connection 
for sleep apnea as a separate disability, the evidence of 
record clearly establishes that the Veteran's 
uvulopalatopharyngoplasty was conducted to treat sleep apnea.  
Under the provisions of Diagnostic Code 6847, a 
noncompensable rating for sleep apnea is assigned if 
asymptomatic but with documented sleep disorder breathing.  A 
30 percent rating is assigned if there is persistent daytime 
hypersomnolence.  A 50 percent disability rating contemplates 
sleep apnea that requires use of a breathing assistance 
device such as a CPAP machine.  The highest rating of 100 
percent is warranted for chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or where a 
tracheostomy (tracheotomy) is required.  38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2008).  The preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 50 percent as there is no evidence of that the 
Veteran requires the uses of a CPAP machine or any of the 
more serious symptoms indicated in the rating criteria.  

Further, the Board notes that there is also no indication 
that the disability at issue has necessitated frequent 
periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular 
standards. In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as the preponderance of the evidence is against the 
assignment of a disability rating in excess of 50 percent the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 50 percent, and not in excess thereof, 
is granted for the postoperative residuals of an 
uvulopalatopharyngoplasty, subject to the law and regulations 
governing the payment of monetary awards.  



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


